Exhibit 10.1

ENTERPRISE FINANCIAL SERVICES CORP.
EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT ("Agreement"), is made by and between PETER
F. BENOIST (the "Executive") and ENTERPRISE FINANCIAL SERVICES CORP, a Delaware
corporation (the "Company"), on this 24th day of September, 2008 (the "Execution
Date") to be effective as of May 1, 2008 (the "Effective Date").

     WITNESSETH:

     WHEREAS, Executive was elected by the Board of Directors of the Company to
serve as the Company's President and Chief Executive Officer, and the Company
desires to continue to employ Executive on the terms, covenants and conditions
hereinafter set forth in this Agreement.

     NOW, THEREFORE, for the reasons set forth above, and in consideration of
the mutual promises and agreements set forth in this Agreement, the Company and
Executive agree as follows:

     1. Employment. Subject to the terms and conditions set forth in this
Agreement, the Company hereby employs Executive for the Employment Term as
hereafter defined.

          1.1 Title and Duties. During the Employment Term, Executive shall
serve as the President and Chief Executive Officer of the Company and shall have
such duties and responsibilities as are customarily assigned to individuals
serving in such positions and such other duties as the Board of Directors (the
“Board”) of the Company may from time to time specify to the extent that such
other duties are consistent with such corporate office and position. Without
limiting the foregoing, if elected or appointed, Executive shall hold such
offices and serve on the Board of Directors of Affiliates of the Company as
determined by the Company, without any additional compensation for additional
services rendered in such capacities. Executive shall comply with all policies
and procedures of the Company and its Affiliates generally applicable to
executive employees.

          1.2 Location. The duties and responsibilities Executive is to perform
under this Agreement shall be applicable to any location at which the Company or
its Affiliates may be conducting business during the Employment Term. Executive
may be required from time to time to perform his duties on an occasional basis
at such other places as the CEO or the Board shall designate or as the interests
or business opportunities of the Company and its Affiliates may require;
provided, however, that without Executive’s consent, the Executive shall not be
required to relocate his primary residence from the St. Louis, Missouri
metropolitan area.

          1.3 Acceptance and Devotion to Duties. Executive hereby accepts such
employment and agrees that during the Employment Term he will devote all of his
skill, knowledge, commercial efforts and working time to the conscientious and
faithful performance of his duties and responsibilities to the Company and its
Affiliates; provided, however, Executive shall be permitted to engage in civic
and charitable activities and personal financial matters to the extent that such
activities do not conflict with or interfere with Executive’s performance of his
duties under this Agreement. Executive will use his best good faith efforts to
promote the success of the business of the Company and its Affiliates, and will
cooperate fully with the Board of the Company and its Affiliates in the
advancement of their best interests. If elected, Executive will agree to serve
as a member of the Board of the Company and its Affiliates, without additional
compensation.

--------------------------------------------------------------------------------

     2. Term of Employment. Except as otherwise provided herein, the initial
term of Executive's employment shall be for a period commencing on the Effective
Date and ending on December 31, 2013 (the “Initial Term”). The term of
Executive's employment shall be automatically extended for successive one (1)
year periods beginning on January 1 and ending on December 31 (each a “Renewal
Term”) upon the same provisions for Base Salary and Targeted Bonus (as provided
below) unless either the Company or Executive provides written notice
(“Non-Renewal Notice”) to the other party at least ninety (90) days prior to the
expiration of the Initial Term or then current Renewal Term, as applicable, that
the term of this Agreement will not be renewed. The term during which Executive
is an employee of the Company, including any Renewal Term, is referred to as the
“Employment Term.” Notwithstanding the expiration of the Employment Term or such
later termination of Executive's employment with the Company, the obligations of
Executive under Sections 7, 8 and 9 of this Agreement shall survive the
termination of Executive’s employment with the Company and its Affiliates.

     3. Compensation of Executive.

          3.1 Base Salary. During the Employment Term, the Company shall pay to
the Executive as compensation for the services to be performed by the Executive
a base salary at the rate of $425,000.00 per year (the "Base Salary") commencing
and retroactive to the Effective Date. The Base Salary shall be payable in
installments in accordance with the Company's normal payroll practice and shall
be subject to such withholdings and other ordinary employee withholdings as may
be required by law. The Base Salary may be adjusted from time to time in the
sole discretion of the Board, but shall not be reduced without the consent of
Executive.

          3.2 Targeted Bonus. In addition to the compensation set forth
elsewhere in this Section 3, for each year during the Employment Term, the
Executive shall qualify for a targeted annualized bonus (“Targeted Bonus”) based
upon meeting established targeted goals with respect to the Company and/or its
Affiliates.



     

          (a) No later than the Company’s January Board meeting in 2009 and in
each subsequent year during the Employment Term, the Board or the Compensation
Committee of the Board ("Committee") to which such authority has been delegated
shall establish (in consultation with the Executive) certain targeted financial
and operating goals (“Bonus Objectives”) for that calendar year, which may
include specific goals such as consolidated return on equity, asset quality and
performance of the Company's wealth management services and/or specific goals
for Affiliates of the Company. Performance Levels will be set at Threshold,
Target and Exceptional for each Bonus Objective, and the Board or the Committee
shall designate (in consultation with the Executive) what portion of the total
Targeted Bonus shall be associated to the achievement of each Bonus Objective
and the requisite Performance Level for each Bonus Objective. The established
financial Bonus Objectives shall be consistent with the financial plan for the
Company and its Affiliates as adopted by the Board and/or the respective board
or management of the Company's Affiliates.

2



--------------------------------------------------------------------------------


     

          (b) Within 75 days after the end of each calendar year (beginning with
75 days following calendar year 2008), the Board or the Committee shall make a
good faith determination as to the extent to which Performance Levels for each
Bonus Objective have been met for the preceding calendar year.

          (c) For each year during the Employment Term, Executive shall be
entitled to a Targeted Bonus of 36% of the then applicable Base Salary for the
year for overall performance at Threshold, 53% of the then applicable Base
Salary for the year for overall performance at Target and no less than 70% of
the then applicable Base Salary for the year for overall performance at
Exceptional as determined by the Board or the Committee. The amount of Targeted
Bonus applicable for any year shall be interpolated on a straight line basis for
performance between Threshold and Target, and for performance above Target the
amount of Targeted Bonus shall be interpolated on a straight line basis between
Target and Exceptional. No Targeted Bonus shall be due for performance below
Threshold. Executive shall also be eligible to receive such other bonuses or
incentive payments as may be approved by the Board (or the Committee to which
the Board has delegated such authority).

          (d) For the 2008 fiscal year of the Company, Executive shall receive a
Targeted Bonus of $223,333 upon achieving a Performance Level for 2008 at
Target, $157,000 upon achieving a Performance Level for 2008 at Threshold and
$292,500 upon achieving a Performance Level for 2008 at Exceptional. The amount
of Targeted Bonus applicable for the 2008 fiscal year for performance shall be
interpolated on a straight line basis for performance between Threshold and
Target, and for performance above Target the amount of Targeted Bonus shall be
interpolated on a straight line basis between Target and Exceptional.



          3.3 Benefits. Executive shall be entitled to participate, during the
Employment Term, in all regular employee benefit and deferred compensation plans
established by each of Enterprise Bank (to the extent such participation is not
restricted by the Internal Revenue Code of 1986 (the “Code”)) and the Company,
including, without limitation, any savings and profit sharing plan, incentive
stock plan, dental and medical plans, life insurance and disability insurance,
such participation to be as provided in said employee benefit plans in
accordance with the terms and conditions thereof as in effect from time to time
and subject to any applicable waiting period. Executive shall also be entitled
to four weeks of paid vacation during each year of the Employment Term, provided
that any vacation not used in any year shall be forfeited and not carried over
to any subsequent year. In addition to the foregoing benefits, the Company
agrees (i) to provide during the Employment Term aggregate term insurance on
Executive’s life equal to $1,000,000 payable to a beneficiary designated by
Executive, provided that Executive qualifies for such coverage at normal
published premium rates, and (ii) to provide (or reimburse Executive with
respect to) supplemental disability income insurance such that the total
combined disability income coverage available to employee from the Company and
under policies maintained by Executive on which the Company reimburses Executive
for the premiums is equal to $25,000 per month until Executive’s 65th birthday.
Executive agrees that the cost of the foregoing supplemental insurance benefits
shall constitute taxable benefits and be subject to such withholding taxes as
may be required by law.

          3.4 Reimbursement of Expenses. The Company will provide for the
payment or reimbursement of all reasonable and necessary expenses incurred by
the Executive in connection with the performance of his duties under this
Agreement in accordance with the Company's expense reimbursement policy, as such
may change from time to time. Without limiting the foregoing, the Company
further agrees during the Employment Term (i) to reimburse Executive for monthly
automobile expense by means of a $500 per month automobile allowance.

3

--------------------------------------------------------------------------------

          3.5 Annual Review. The Committee shall, no less than annually, review
the amount of Base Salary, Targeted Bonus, restricted stock units, and stock
options awarded to Executive, and shall make recommendations to the Board for
any changes in those regards which it deems appropriate.

     4. Long Term Incentives.

          4.1 Grants of RSU’s. Each year during the Initial Term, at such time
as grants are made under the Company’s 2005 Long Term Incentive Compensation
Plan ("Plan") and any subsequently adopted long-term incentive compensation
plan, Executive shall be entitled to receive a grant of dollar-denominated
restricted stock units ("RSUs"), in such amount as determined annually by the
Committee, which confer to Executive a contingent right to receive an award of a
number of shares of restricted common stock in the Company ("Restricted Stock")
at the expiration of a three (3) year performance period established by the
Committee. The number of shares of Restricted Stock awarded under each such
grant will be based on and subject to the Company meeting applicable performance
standards as provided under the agreements or resolutions governing the RSUs.
The shares of Restricted Stock which may be awarded to Executive as a result of
granted RSUs will initially be unvested and will vest on an annual basis over a
period five (5) years subject to Executive's continuing and uninterrupted
employment with the Company in accordance with the Plan. In all respects, the
Plan and the agreements providing for the grant of RSUs shall control the
amount, manner, vesting and all other matters regarding the RSUs. For the year
2008, Executive shall receive a grant of dollar-denominated RSU's of $336,000
under the Company's Plan, inclusive of the grant previously made to Executive
prior to the Execution Date for the year 2008.

          4.2 Special Grant of SSAR's. Upon the Execution Date, the Company
shall grant Executive 50,000 stock settled appreciation rights ("SSAR's), each
of which will give the Executive the right to common stock in the Company equal
in value to the appreciation in market price of the Company's common stock from
the date of the grant of the SSAR's to the date of the exercise in accordance
with the grant. The provisions of such SSAR's, including the provisions for
vesting over three years, shall be in accordance with the Company's 2002 Stock
Incentive Plan (as amended) and shall have substantially the same terms as the
SSAR's previously granted to employees of the Company. Such grant of SSAR's
shall be documented in a Grant Agreement, which has been executed by the Company
and the Executive simultaneously with the execution of this Agreement.

          4.3 Discretionary Additional Grants. Executive may receive additional
grants of incentive compensation in the form of contingent rights to equity in
the Company as determined by the Board or the Committee under their discretion,
under the terms of the Company's 2002 Stock Incentive Plan as adopted and/or
amended by the Company from time to time.

          4.4 Vesting Upon Change in Control. In the event of a Change in
Control, all unvested stock options, Restricted Stock, RSU's and SSAR’s (if any)
shall immediately become fully vested in accordance with the respective terms of
such awards;

     5. Termination of Employment.

          5.1 Termination for Cause. "Termination for Cause", as hereinafter
defined, may be effected by the Company at any time during the term of this
Agreement by written notification to Executive, specifying in detail the basis
for the Termination for Cause.

4

--------------------------------------------------------------------------------


                (a) Upon Termination for Cause, Executive shall immediately be
paid (i) all accrued salary, (ii) bonus compensation to the extent earned and
payable, (iii) vested deferred compensation, if any, (other than pension plan or
profit sharing plan benefits which will be paid in accordance with the terms of
the applicable plan), (iv) any accrued benefits under any plans of the Company
in which the Executive is a participant to the full extent of the Executive’s
rights pursuant to the provisions of such plans, (v) unused accrued vacation pay
for the year in which termination occurs, and (vi) any appropriate business
expenses incurred by Executive reimbursable by the Company in accordance with
this Agreement, all to the date of termination. (The items described in
subparagraphs (i) through (vi) in this Section 5.1(a) are hereafter collectively
referred to as "Accrued Compensation".) Upon a Termination for Cause, Executive
shall not be paid any other compensation or reimbursement of any kind, including
without limitation, Severance Compensation.

          (b) "Termination for Cause" shall mean termination by the Company of
Executive's employment by the Company by reason of (i) an order of any federal
or state regulatory authority having jurisdiction over the Company or any of its
Affiliates which has the effect in the opinion of the Board to limit the scope
of Executive's duties or otherwise inhibits Executive from performing his duties
pursuant to this Agreement, (ii) the willful failure of Executive substantially
to perform his duties hereunder (other than any such failure due to Executive’s
physical or mental illness); (c) a breach by Executive of any material provision
of this Agreement or of any other written agreement with the Company or any of
its Affiliates; (ii) Executive’s commission of a crime that constitutes a felony
or other crime of moral turpitude or criminal fraud; or (iv) chemical or alcohol
dependency which materially and adversely affects Executive's performance of his
duties under this Agreement; (v) any act of disloyalty or breach of
responsibilities to the Company by the Executive which is intended by the
Executive to cause material harm to the Company; (vi) misappropriation (or
attempted misappropriation) of any of the Company’s funds or property. If
subsequent to Executive’s termination of employment hereunder for other than
Cause it is determined in good faith by the Company that Executive’s employment
could have been terminated for Cause hereunder, Executive’s employment shall be
deemed to have been terminated for Cause retroactively to the date the events
giving rise to Cause occurred.

          5.2 Termination Other Than for Cause. Notwithstanding any other
provisions of this Agreement, the Company may effect a "Termination Other Than
For Cause", as hereinafter defined, at any time upon giving written notice to
Executive of such termination.



     

          (a) Upon any Termination Other Than for Cause, all payments and
benefits set forth in this Section 5.2 and Section 6.2 (other than pension plan
or profit sharing plan benefits which will be paid in accordance with the
applicable plan), shall be subject to and conditioned upon Executive's
compliance with the terms, provisions and conditions contained in this Agreement
and shall be subject to and conditioned upon Executive’s execution of a release
and waiver of all claims with respect to Executive’s employment against the
Company its Affiliates and their respective officers and directors in a form
reasonably satisfactory to the Company, other than rights under this Section 5.2
and Section 6.2

          (b) Executive shall within 30 days after such Termination Other Than
For Cause be paid all Accrued Compensation, together with Severance Compensation
as provided in Section 6.2.

          (c) “Termination Other Than for Cause” shall mean

5

--------------------------------------------------------------------------------


                     (i) any termination by the Company of Executive’s
employment with the Company other than a Termination for Cause (as defined in
Section 5.1), a Termination by Reason of Disability (as defined in Section 5.3),
a termination on account of death (as described in Section 5.4), a Voluntary
Termination (as defined in Section 5.5) or a Termination Upon a Change of
Control (as defined in Section 5.6), or

               (ii) a termination by Executive of Executive’s employment with
the Company by reason of a Constructive Termination. As used herein,
"Constructive Termination" means the termination of Executive's employment by
the Executive by reason of (A) the Company’s material breach of this Agreement.
which remains uncured for a period of thirty (30) days following Executive's
notice of such breach given to the Company, (B) the assignment of Executive
without his consent to a position, responsibilities or duties of a materially
lesser status or degree of responsibility than his position, responsibilities or
duties as of the Effective Date, following notice by Executive of his refusal to
consent to such position, responsibilities or duties (which must be given within
thirty (30) days of such assignment) and the Company's refusal to modify such
position or responsibility so that it is no longer of lesser status or degree of
responsibility than his position, responsibilities or duties as of the Effective
Date (C) the requirement by the Company that Executive's primary residence be
based anywhere other than the St. Louis, Missouri metropolitan area, without
Executive’s consent,. or (D) the failure of Executive to be reelected to the
Board by its stockholders or the failure of the Board to re-nominate him for
reelection to the Board without Executive’s consent.

               (iii) any termination of Executive's employment pursuant to this
Agreement effectuated by the Company giving a Non-Renewal Notice pursuant to
Section 2 for reasons that do not constitute "Cause".

          5.3 Termination by Reason of Disability. If, during the term of this
Agreement, the Executive, in the reasonable judgment of the Board of Directors,
(i) has failed to perform his duties under this Agreement on account of illness
or physical or mental incapacity, and (ii) such illness or incapacity continues
for a period of more than 90 consecutive days, or 90 days during any 180 day
period, the Company shall have the right to terminate Executive’s employment
hereunder by written notification to Executive ("Termination by Reason of
Disability"). Upon such Termination by Reason of Disability, the Company shall
pay to Executive all Accrued Compensation (as defined in Section 5.1), but
Executive shall not be paid any other compensation or reimbursement of any kind,
including without limitation, Severance Compensation.

          5.4 Death. In the event of Executive's death during the term of this
Agreement, Executive's employment shall be deemed to have terminated as of the
last day of the month during which his death occurs and the Company shall pay to
his estate or such beneficiaries as Executive may from time to time designate
all accrued salary, bonus compensation to the extent earned, vested deferred
compensation (other than pension plan or profit sharing plan benefits which will
be paid in accordance with the applicable plan), any benefits under any plans of
the Company in which Executive is a participant to the full extent of
Executive's rights under such plans, accrued vacation pay for the year in which
termination occurs, and any appropriate business expenses incurred by Executive
in connection with his duties hereunder, all to the date of termination, but
Executive's estate shall not be paid any other compensation or reimbursement of
any kind, including without limitation, Severance Compensation.

6

--------------------------------------------------------------------------------

          5.5 Voluntary Termination. As used herein, “Voluntary Termination”
means the effectuation of a Non-Renewal Notice by Executive as provided in
Section 2 or the termination by Executive of Executive’s employment with the
Company or its Affiliates other than by reason of a Constructive Termination (as
defined in Section 5.2(c) (ii)), Termination by Reason of Executive’s Disability
(as described in Section 5.3), or Termination by Reason of Executive’s Death (as
described in subsection 5.4). In the event of a Voluntary Termination, provided
that the Executive provides the Company with at least 90 days notice of such
termination (which notice and any requirement for service may be waived or
shortened by the Company), the Company shall, within 30 days after such
termination, pay all Accrued Compensation, but no other compensation or
reimbursement of any kind, including without limitation, Severance Compensation.

          5.6 Termination Upon a Change in Control. “Termination Upon a Change
in Control” shall mean a Termination Other Than For Cause occurring within three
(3) months prior to and in contemplation of a Change of Control, or within one
(1) year following a Change in Control. In the event of a Termination Upon a
Change in Control, Executive shall be paid all Accrued Compensation. In
addition, subject to the conditions set forth in Section 6.1, Executive shall be
entitled to Severance Compensation as provided in Section 6.1.

          5.7 Resignation Upon Termination. Effective upon any termination under
this Section 5 or otherwise, Executive shall automatically and without taking
any further actions be deemed to have resigned from all positions then held by
him with the Company and all of its Affiliates.

     6. Severance Compensation

          6.1 Termination Upon Change in Control. In the event Executive's
employment is terminated in a Termination Upon a Change in Control, Executive
shall be paid the following as severance compensation:



                (a) For two (2) years following such termination of employment,
an amount (payable on the dates specified in subsection 4.1 except as otherwise
provided herein) equal to the Base Salary at the rate payable at the time of
such termination plus (i) any accrued and unpaid Bonus due Executive under
paragraph 4.3 of this Agreement and (ii) an amount equal to the Targeted Bonuses
due (based on the Base Salary then in effect) for the year in which such
termination of employment occurs (determined as though all requisite targets
were fully and completely achieved). Notwithstanding any provision in this
paragraph (a) to the contrary, Executive may, in Executive's sole discretion, by
delivery of a notice to the Company within 30 days following a Termination Upon
a Change in Control, elect to receive from the Company a lump sum severance
payment by bank cashier's check equal to the present value of the flow of cash
payments that would otherwise be paid to Executive pursuant to this paragraph
(a). Such present value shall be determined as of the date of delivery of the
notice of election by Executive and shall be based on a discount rate equal to
the prime rate, as reported in the Wall Street Journal, or similar publication,
on the date of delivery of the election notice. If Executive elects to receive a
lump sum severance payment, the Company shall make such payment to Executive
within 30 days following the date on which Executive notifies the Company of
Executive's election.

          (b) In the event that Executive is not otherwise entitled to fully
exercise all awards granted to him under any stock option plan maintained by the
Company and any such plan does not otherwise provide for acceleration of
exerciseability upon the occurrence of the Change in Control described herein,
such awards shall become immediately exercisable upon a Change in Control.

7

--------------------------------------------------------------------------------


     

          (c) All restricted stock granted to Executive will vest and become
transferable.

          (d) Executive shall continue to accrue retirement benefits and shall
continue to enjoy any benefits under any plans of the Company in which Executive
is a participant to the full extent of Executive's rights under such plans,
including any perquisites provided under this Agreement, through the remainder
of the then current Employment Term; provided, however, that the benefits under
any such plans of the Company in which Executive is a participant, including any
such perquisites, shall cease upon Executive's obtaining other employment. If
necessary to provide such benefits to Executive, the Company shall, at its
election, either: (i) amend its employee benefit plans to provide the benefits
described in this paragraph (c), to the extent that such is permissible under
the nondiscrimination requirements and other provisions of the Internal Revenue
Code of 1986 (the "Code") and the provisions of Executive Retirement Income
Security Act of 1974, or (ii) provide separate benefit arrangements or cash
payments so that Executive receives amounts equivalent thereto, net of tax
consequences.

          6.2 Termination Other Than for Cause. In the event Executive's
employment is terminated in a Termination Other Than for Cause, Executive shall
be paid as Severance Compensation (i) his Base Salary, at the rate payable at
the time of such termination, for the one year period commencing on the
effective date of such termination plus (ii) an amount equal to the Targeted
Bonuses due (based on the Base Salary then in effect) for the year in which such
termination of employment as though all requisite targets were fully and
completely achieved at Target. Notwithstanding any provision in this subsection
6.2 to the contrary, the Company may, in the Company’s sole discretion, by
delivery of a notice to Executive within 30 days following a Termination Other
Than for Cause, elect to remit to Executive a lump sum severance payment by bank
cashier's check equal to the present value of the flow of cash payments that
would otherwise be paid to Executive pursuant to this subsection 6.2. Such
present value shall be determined as of the date of delivery of the notice of
election by the Company and shall be based on a discount rate equal to the prime
rate, as reported in The Wall Street Journal, on the date of delivery of the
election notice. If the Company elects to remit a lump sum severance payment,
the Company shall make such payment to Executive within 30 days following the
date on which the Company notifies Executive of its election.

          6.3 Termination Upon Any Other Event. In the event of a Voluntary
Termination, Termination For Cause, termination by reason of Executive's
disability pursuant to subsection 5.5 or termination by reason of Executive's
death pursuant to subsection 5.6, Executive or his estate shall not be paid any
Severance Compensation.

     7. Confidentiality. Executive agrees to hold in strict confidence all
non-public information concerning any matters affecting or relating to the
business of the Company and its Affiliates, including without limiting the
generality of the foregoing non-public information concerning its manner of
operation, business or other plans, data bases, marketing programs, protocols,
processes, computer programs, client lists, marketing information and analyses,
operating policies or manuals or other data. Executive agrees that he will not,
directly or indirectly, use any such information for the benefit of any Person
other than the Company or disclose or communicate any of such information in any
manner whatsoever other than to the directors, officers, employees, agents and
representatives of the Company who need to know such information, who shall be
informed by Executive of the confidential nature of such information and
directed by Executive to treat such

8

--------------------------------------------------------------------------------

information confidentially. Upon the Company's request, Executive shall return
all information furnished to him related to the business of the Company and its
Affiliates without retaining any copies in electronic or other form. The above
limitations on use and disclosure shall not apply to information which Executive
can demonstrate: (a) was known to Executive before receipt thereof from the
Company or its Affiliates; (b) is learned by Executive from a third party
entitled to disclose it; or (c) becomes known publicly other than through
Executive; (c) is disclosed by Executive upon authority of the Board or any
committee of the Board; (d) is disclosed pursuant to any legal requirement or
(e) is disclosed pursuant to any agreement to which the Company or any of its
Subsidiaries or Affiliates is a party. The parties hereto stipulate that all
such information is material and confidential and gravely affects the effective
and successful conduct of the business of the Company and the Company's
goodwill, and that any breach of the terms of this Section 7 shall be a material
breach of this Agreement. The terms of this Section 7 shall survive and remain
in effect following any termination of this Agreement.

     8. Use of Proprietary Information. Executive recognizes that the Company
possesses a proprietary interest in all of the information described in Section
7 and has the exclusive right and privilege to use, protect by copyright, patent
or trademark, manufacture or otherwise exploit the processes, ideas and concepts
described therein to the exclusion of Executive, except as otherwise agreed
between the Company and Executive in writing. Executive expressly agrees that
any products, inventions, discoveries or improvements made by Executive, his
agents or affiliates, during the term of this Agreement, based on or arising out
of the information described in Section 7 shall be the property of and inure to
the exclusive benefit of the Company. Executive further agrees that any and all
products, inventions, discoveries or improvements developed by Executive
(whether or not able to be protected by copyright, patent or trademark) in the
scope of his employment, or involving the use of the Company's or its
Affiliate's time, materials or other resources, shall be promptly disclosed to
the Company and shall become the exclusive property of the Company.

     9. Restrictive Covenants.

          9.1 Non-Competition. Executive agrees that, during the Employment Term
and for a period of one year following any termination of such employment,
Executive shall not, without the prior written consent of the Company, directly
or indirectly, own, manage, operate, control, be connected with as an officer,
employee, partner, consultant or otherwise, or otherwise engage or participate
in (except as an employee of the Company, or its Affiliates) any Person engaged
in the operation, ownership or management of a bank, trust company, wealth
management or financial services business within the Metropolitan Statistical
Areas of St. Louis, Kansas City or any other city in which the Company or any of
its Affiliates has an office at the time of such termination. Notwithstanding
the foregoing, the ownership by Executive of less than 1% of any class of the
outstanding capital stock of any corporation conducting such a competitive
business which is regularly traded on a national securities exchange or in the
over-the-counter market shall not be a violation of the foregoing covenant.

          9.2 Non-Solicitation of Employees. During the period of actual
employment and, in addition, the period, if any, during which Executive shall be
entitled to severance compensation pursuant to Section 6 (notwithstanding an
election by Executive to receive a lump sum severance payment for such period),
Executive shall not, except on behalf of or with the prior written consent of
the Company, directly or indirectly, entice or induce, or attempt to entice or
induce, any employee of the Company or any of its Affiliates to leave such
employ, or employ any such person in any business similar to or in competition
with that of the Company.

9

--------------------------------------------------------------------------------

Executive hereby acknowledges and agrees that the provisions set forth in this
subsection 9.2 constitute a reasonable restriction on his ability to compete
with the Company.

          9.3 Non-Solicitation of Protected Customers.

     

                (a) As used herein, "Protected Customer" means (i) any Person or
its/his/her Affiliate for whom the Company or any of its Affiliates has provided
wealth management, investment, banking, trust, insurance or other financial
services during a period of one (1) year prior to the termination of Executive's
employment with the Company and its Affiliates or (ii) any Person or its/his/her
Affiliate whom the Company or or any of its Affiliates had made a proposal to
provide wealth management, investment, banking, trust, insurance or other
financial services at anytime within six (6) months preceding the termination of
Executive's employment with the Company and its Affiliates.

          (b) As used herein, "Non-Solicitation Period" means the period of
Executive's employment by the Company or its Affiliates and a period of two (2)
years following the date of such termination of Executive's employment with the
Company and/or its Affiliates.

          (c) During the Non-Solicitation Period, Executive shall not, directly
or indirectly, whether alone or in association, or combination with any other
Person, or as an officer, director, shareholder, member, manager, employee,
agent, independent contractor, consultant, advisor, joint-venturer, partner or
otherwise, and whether or not for pecuniary benefit:

               (i) solicit, take away, attempt to take away, divert, or attempt
to divert any Protected Customer from the Company or its Affiliates; or

               (ii) induce, attempt to induce or aid any Person in inducing any
Protected

Customer to cease doing business with the Company or any of its Affiliates, or
in any way interfere with the relationship between any Protected Customer and
the Company or any or its Affiliates.

          (d) During the Non-Solicitation Period, Executive shall not be
employed by or act as a consultant for any Person which directly, or through any
of its Affiliates, solicits, takes away, attempts to take away, diverts, or
attempts to divert any Protected Customer from the Company or any of its
Affiliates. Before Executive becomes employed by or becomes a consultant for a
Person during a Non-Solicitation Period, Executive shall inform such Person of
the provisions of this Section 9.2 and shall cause such Person to sign a
document acknowledging this provision and agreeing with the Company, on behalf
of itself and its Affiliates, to abide to the terms of such obligation to not
solicit, take away, attempt to take away divert or attempt to divert any
Protected Customer, and deliver such document to the Company.





          9.3 Saving Provision. The parties hereto agree that, in the event a
court of competent jurisdiction shall determine that the geographical or
durational elements of this covenant are unenforceable, such determination shall
not render the entire covenant unenforceable. Rather, the excessive aspects of
the covenant shall be reduced to the threshold which is enforceable, and the
remaining aspects shall not be affected thereby.

10

--------------------------------------------------------------------------------

          9.4 Equitable Relief. Executive acknowledges that the extent of
damages to the Company from a breach of Sections 7, 8 and 9 of this Agreement
would not be readily quantifiable or ascertainable, that monetary damages would
be inadequate to make the Company whole in case of such a breach, and that there
is not and would not be an adequate remedy at law for such a breach. Therefore,
Executive specifically agrees that the Company is entitled to injunctive or
other equitable relief (without any requirement to post any bond or other
security) from a breach of Sections 7, 8 and 9 of this Agreement, and hereby
waives and covenants not to assert against a prayer for such relief that there
exists an adequate remedy at law, in monetary damages or otherwise.

     10. Assignment. This Agreement shall not be assignable by Executive and
shall not be assignable by the Company except by operation of law or to a
successor entity acquiring all or substantially all the Company’s business or
assets. No such assignment shall affect any determination of whether such
assignment involves a Change of Control for purposes of this Agreement. In the
event of any assignment permitted hereby, the duties and responsibilities of
Executive performed for the assignee shall not, without the written consent of
Executive, be materially increased, altered or diminished in a manner
inconsistent with Executive’s duties and responsibilities hereunder for the
Company.

     11. Indemnification. The Company shall indemnify the Executive to the full
extent provided for in the Bylaws of the Company, and no amendment of such
Bylaws shall diminish the Company's obligation to indemnify the Executive
pursuant to this Agreement.

     12. Entire Agreement. This Agreement and any agreements entered into after
the date hereof under any of the Company’s benefit plans or compensation
programs as described in Section 4 contain the complete agreement concerning the
employment arrangement between the parties, including without limitation
severance or termination pay, and shall, as of the Effective Date, supersede all
other agreements or arrangements between the parties with regard to the subject
matter hereof.

     13. Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns. The obligations of the Company under
this Agreement shall not be terminated by reason of any liquidation,
dissolution, bankruptcy, cessation of business or similar event relating to the
Company. This Agreement shall not be terminated by reason of any merger,
consolidation or reorganization of the Company, but shall be binding upon and
inure to the benefit of the surviving or resulting entity.

     14. Modification. No waiver or modification of this Agreement or of any
covenant, condition, or limitation herein contained shall be valid unless
authorized by the Board and reduced to in writing and duly executed by the party
to be charged therewith and no evidence of any waiver or modification shall be
offered or received in evidence of any proceeding, arbitration, or litigation
between the parties hereto arising out of or affecting this Agreement, or the
rights or obligations of the parties thereunder, unless such waiver or
modification is in writing, duly executed as aforesaid.

     15. Severability. All agreements and covenants contained herein are
severable, and in the event any of them shall be held to be invalid or
unenforceable by any court of competent jurisdiction, this Agreement shall be
interpreted as if such invalid agreements or covenants were not contained
herein.

11

--------------------------------------------------------------------------------

     16. Manner of Giving Notice. All notices, requests and demands to or upon
the respective parties hereto shall be sent by hand, certified mail, overnight
air courier service, in each case with all applicable charges paid or otherwise
provided for, addressed as follows, or to such other address as may hereafter be
designated in writing by the respective parties hereto:

                To Company:  To Executive at his current  Enterprise Financial
Services Corp  residential address on file with  150 North Meramec  the
Company.    Clayton, Missouri 63105    Attention:      Chairman of the Board   
  and Corporate Secretary   




     

     Such notices, requests and demands shall be deemed to have been given or
made on the date of delivery if delivered by hand or by telecopy and on the next
following date if sent by mail or by air courier service.

     17. Remedies. In the event of a breach of this Agreement, the non-breaching
party shall be entitled to such legal and equitable relief as may be provided by
law, and shall further be entitled to recover all costs and expenses, including
reasonable attorneys' fees, incurred in enforcing the non-breaching party's
rights hereunder.

     18. Headings. The headings have been inserted for convenience only and
shall not be deemed to limit or otherwise affect any of the provisions of this
Agreement.

     19. Choice of Law. It is the intention of the parties hereto that this
Agreement and the performance hereunder be construed in accordance with, under
and pursuant to the laws of the State of Missouri without regard to the
jurisdiction in which any action or special proceeding may be instituted.

     20. Taxes. Any payments or other remuneration provided by the Company to
Executive in connection with this Agreement or Executive's employment by the
Company or its Affiliates shall be subject to reduction, reimbursement or
payment to the Company by the Executive, for any amount of applicable federal,
state or local taxes, including but not limited to income, employment and social
insurance taxes, unemployment taxes, medical insurance taxes, and any other
withholdings required by law or authorized by Executive.

     21. Voluntary Agreement; No Conflicts. Executive hereby represents and
warrants to the Company that he is legally free to accept and perform his
employment with the Company, that he has no obligation to any other person or
entity that would affect or conflict with any of Executive’s obligations
pursuant to such employment, and that the complete performance of the
obligations pursuant to Executive’s employment will not violate any order or
decree of any governmental or judicial body or contract by which Executive is
bound. The Company will not request or require, and Executive agrees not to use,
in the course of Executive’s employment with the Company, any information
obtained in Executive’s employment with any previous employer to the extent that
such use would violate any contract by which Executive is bound or any decision,
law, regulation, order or decree of any governmental or judicial body.

12

--------------------------------------------------------------------------------

     22. 409A. In the event that it is reasonably determined by the Company
that, as a result of the deferred compensation tax rules under Section 409A of
the Internal Revenue Code of 1985 as amended and any related regulations or
other pronouncements thereunder (the Deferred Compensation Tax Rules"),
remuneration that Executive is entitled to under the terms of this Agreement may
not be made at the time contemplated by the terms hereof without causing the
Executive to be subject to tax under the Deferred Compensation Tax Rules, the
Company may, in lieu of providing such remuneration when otherwise due under
this Agreement, instead provide such remuneration within ten (10) days following
the first day on which such provision would not result in Executive incurring
any tax liability under the Deferred Compensation Tax Rules. Notwithstanding the
provisions of this Section 22, the Company has no responsibility or obligation
to Executive with respect to any tax that may be incurred by Executive pursuant
to Deferred Compensation Tax Rules.

     23. Certain Definitions. As used herein, the following definitions shall
apply:

          "Affiliate” with respect to any person, means any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with the first Person, including but
not limited to a Subsidiary of the first Person, a Person of which the first
Person is a Subsidiary, or another Subsidiary of a Person of which the first
Person is also a Subsidiary.

          "Change in Control" shall mean any of the following occurrences, and
shall be deemed to occur the date on which any of the following has occurred:



     

           (i) any Person or group (other than the Company or any of its
Affiliates, a trustee or other fiduciary holding securities of the Company under
an employee benefit plan of the Company or any one or more of the Company's
directors as of the Effective Date of this Agreement) becomes the beneficial
owner of securities of the Company representing 50% or more of the combined
voting power of the Company's then-outstanding securities (the “Company
Outstanding Voting Securities”);

           (b) any Person (other than the Company or any of its Affiliates, or a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company) becomes the beneficial owner of 50% or more of the
combined voting power of the then outstanding voting securities of Enterprise
Bank and Trust Company ("ETC") entitled to vote generally in the election of
directors of the Board of Directors of ETC;

           (c) consummation of a reorganization, merger or consolidation (a
“Business Combination”) of the Company, unless, in each case, following such
Business Combination (i) all or substantially all of the Persons who were the
beneficial owners, respectively, of the Company Outstanding Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than a majority of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the company resulting from such Business Combination, (ii) no
Person (excluding any company resulting from such Business Combination)
beneficially owns, directly or indirectly, 50% or more of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the company resulting from such Business
Combination except to the extent such ownership existed prior to the Business
Combination, and (iii) at least a majority of the members of the Board of
Directors of the company resulting from the Business Combination are Continuing
Directors (as hereinafter defined) at the time of the execution of the
definitive agreement, or the action of the Board, providing for such Business
Combination;

13

--------------------------------------------------------------------------------


     

            (d) consummation of the sale, other than in the ordinary course of
business, of more than 50% of the combined assets of the Company and its
Subsidiaries or more than 50% of the assets of ETC in a transaction or series of
related transactions during the course of any twelve-month period; or

            (e) the date on which Continuing Directors (as hereinafter defined)
cease for any reason to constitute at least a majority of the Board of Directors
of the Company.

     As used in definition of Change of Control, the definitions of the terms
“beneficial owner” and “group” shall have the meanings ascribed to those terms
in Rule 13(d)(3) under the Securities Exchange Act of 1934. As used herein, the
term “Continuing Directors” shall mean, as of any date of determination, (i) any
member of the Board of Directors on the Effective Date of this Agreement, (ii)
any person who has been a member of the Board of Directors for the two years
immediately preceding such date of determination, or (iii) any person who was
nominated for election or elected to the Board of Directors with the affirmative
vote of the greater of (A) a majority of the Continuing Directors who were
members of the Board of Directors at the time of such nomination or election or
(B) at least four Continuing Directors but excluding, for purposes of this
clause (iii), any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies by
or on behalf of a Person other than the Board of Directors of the Company

          “Control” With respect to any Person, means the possession, directly
or indirectly, severally or jointly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities, by contract or credit arrangement, as trustee or
executor, or otherwise.

          "Person” means any natural person, firm, partnership, limited
liability company, association, corporation, company, trust, business trust,
governmental authority or other entity, or any "group" within the meaning of
Section 13(d) or 14(d) of the Exchange Act or any comparable successor
provisions.

          “Subsidiary” With respect to any Person, each corporation or other
Person in which the first Person owns or Controls, directly or indirectly,
capital stock or other ownership interests representing 50% or more of the
combined voting power of the outstanding voting stock or other ownership
interests of such corporation or other Person.

     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first stated above.

ENTERPRISE FINANCIAL SERVICES CORP      By:  /s/ Frank H. Sanfilippo    Title: 
Executive Vice President    EXECUTIVE:    /s/ Peter F. Benoist Peter F. Benoist 


14

--------------------------------------------------------------------------------